DISMISS and Opinion Filed April 22, 2015.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-01084-CV

                             HYACINTH ANYANYA, Appellant
                                         V.
                            NDELLA FAYE JACKSON, Appellee

                       On Appeal from the County Court at Law No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. CC-13-06409-A

                             MEMORANDUM OPINION
                           Before Justices Bridges, Lang, and Schenck
                                    Opinion by Justice Lang
       Appellant’s brief was due on October 24, 2014. In a post-card notice dated November

17, 2014, the Court instructed appellant to file a brief with an extension motion within ten days.

The Court cautioned appellant that failure to file a brief and extension motion within the

specified time would result in dismissal of the appeal. See TEX. R. APP. P. 38.8(a)(1).

       As of today’s date, appellant has not filed a brief. Accordingly, we dismiss the appeal for

want of prosecution. See TEX. R. APP. P. 38.8(a)(1) & 42.3(b) & (c).




                                                   /Douglas S. Lang/
141084F.P05                                        DOUGLAS S. LANG
                                                   JUSTICE
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

HYACINTH ANYANYA, Appellant                        On Appeal from the County Court at Law
                                                   No. 1, Dallas County, Texas.
No. 05-14-01084-CV         V.                      Trial Court Cause No. CC-13-06409-A.
                                                   Opinion delivered by Justice Lang. Justices
NDELLA FAYE JACKSON, Appellee                      Bridges and Schenck, participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee NDELLA FAYE JACKSON recover her costs of this
appeal from appellant HYACINTH ANYANYA.


Judgment entered this 22nd day of April, 2015.




                                             –2–